DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 05/11/2021 have been fully considered. 
Regarding claim[s] 1, 39 – 57 under the various obviousness rejections, applicant’s arguments are moot because the new ground of rejection does not rely on all of the previously cited prior art references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore, see the office action below. 
The examiner will answer all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1, 39 – 61 are pending in the instant application. 
Regarding claim[s] 1, 39 – 57, under the various obviousness rejections, applicant’s claim amendments have been inspected, therefore, the rejections are withdrawn. However, there are new prior art rejections issued on the claim rejections to address applicant’s newly added claim language. Therefore, see the office action below. 
Regarding claim[s] 58 – 61, the newly added claims are addressed in the office action below. 
Claim Rejections - 35 USC § 112
As per claim[s] 43, 45, 46, 47, 51, 53, under the rejection for indefinite claim language, applicant’s removal of the indefinite claim language has been inspected, therefore, the rejections are withdrawn. 
Claim[s] 54, 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the office as to which elements are positively recited based on the phrase, “….and/or…,” given that elements before and following such phrase could be required, or only one of the elements that occur before and after such phrase could be required. 
	Appropriate action required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 1, 39 – 47, 49 – 54, 57 - 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. [US PGPUB # 2009/0304162] in view of Ueshima et al. [US PAT # 6731731], further in view of Chin [US PGPUB # 2014/0137234]
As per claim 1. Fujii does teach an authentication method for a telecommunications system comprising a computer network and a telephone network [Figure # 1, and paragraph: 0002, Technologies have been developed that uses a unique ID of a communication apparatus, such as a calling number of a portable telephone, for user authentication. For example, Patent Document 1 discloses a technology that a service system for providing services to a user stores therein a user ID and a calling number of a portable telephone in an associated manner as a user ID matching list, and that determines that the user is an authorized user, when a user ID the method comprising:
receiving, at an Authentication System across said computer network, data indicative of an authentication request [Figure # 4 and paragraph: 0074, The following describes a procedure of a user authentication process performed by the user authentication system according to the first embodiment. FIG. 4 is a flowchart of a procedure of a user authentication process performed by a user authentication system according to the first embodiment. As an example, an arrangement is described in which the user 61 accesses the file server 66 on the internet 65 by using the PC 62.];
in response to receiving said data indicative of said authentication request [Figure # 1 and paragraph: 0006, lines 28 – 31, When the user 1 enters a user ID via the terminal 8 to use a service system, for example, the service system 4, a call module 4d of the service system 4 detects a unique ID corresponding to the user ID from the user ID matching list 4b], establishing by said telephone network a telephone call between said Authentication System and a telephone device with a telephone number associated with a user [Figure # 4 and paragraph: 0075, As shown in FIG. 4, in the user authentication process, when the user 61 enters a user ID on the PC 62, the PC 62 sends the user ID to the file server 66 via the internet 65 (Step S11).
Then at paragraph: 0076, Upon receiving the user ID, the call module 66d of the file server 66 detects a portable telephone number corresponding to the user ID from the user ID matching list 66b (Step S12), and randomly selects one originating number from among X number of originating numbers with the originating number selector 66c (Step S13).
Then at paragraph: 0077, lines 1–6, Using the selected originating number, the call module 66d makes a call with a predetermined number of rings to the portable telephone 71 via the modem 74 with originating number receiving function (Step S14). After a predetermined number of rings];
Fujii does not teach clearly receiving, at said Authentication System during said telephone call, a user password; 
determining at said Authentication System if said received user password is valid; and 
authenticating said authentication request if said user password is determined to be valid.
However, Ueshima does teach receiving, at said Authentication System during said telephone call, a user password [col. 3 , lines 35 – 42,  (2) the user calls a CTI (computer telephony integration) server by using the telephone thus registered, (3) the CTI server authenticates the user with reference to the telephone number received, (4) the CTI server or another information processing device operable in cooperation with the CTI server generates a password, (5) the password thus generated is transmitted to both the user and the service provider. 

Where at col. 9, lines 32 – 35, The user inputs the password received by the password receiving terminal to an authentication system unit 60 and will finally be authenticated by the authentication system unit 60.]; 
determining at said Authentication System if said received user password is valid [col. 9, lines 32 – 35, The user inputs the password received by the password receiving terminal to an authentication system unit 60 and will finally be authenticated by the authentication system unit 60.]; and 
authenticating said authentication request if said user password is determined to be valid [col. 9, lines 39 – 46, This is because, in the present invention, authentication is performed by two steps, i.e., a step in which the authentication is performed by the use of a caller's telephone number and another step in which the authentication is performed by comparing a password received by the user 10 from the password generation unit 41 with another password received by the authentication system unit 60 from the password generation unit 41. As will be described later, a single terminal may be used in common as the above-mentioned two kinds of terminals. In this case, however, it is inevitable to use the telephone to meet functional requirements of the password generation requesting terminal].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujii and Ueshima in 
Fujii and Ueshima do not clearly teach wherein said telephone device has a keypad, said method further including providing said user password to said Authentication System during said telephone call by means of said keypad of said telephone device.
However, Chin does teach wherein said telephone device has a keypad, said method further including providing said user password to said Authentication System during said telephone call by means of said keypad of said telephone device [paragraph: 0004, A design of the mobile device may make it problematic to implement an additional security protocol. For example, the mobile device may utilize a touchscreen (e.g., a display which can detect a location of forces in a display area) for user input rather than a physical keypad. The user may be able to access the mobile device utilizing the touchscreen simply by tapping a surface of the touchscreen in an arbitrary manner and/or performing a templated gesture (e.g., a pattern such as movement from left to right) on a surface of the touch screen. As a result, confidential information may be accessed by anyone merely in physical possession of the mobile device. 
The touchscreen mobile device may include a virtual keypad (e.g., a form of a template to guide the user, an alpha-numeric virtual key pad, etc.). The user may use the virtual keypad to enter a pass code to access information.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujii as modified and Chin in order for the file server to authenticate the requesting user of the portable device for access to the web service provider by password of Fujii as modified to include authenticating a user by a gesture patterns indicated on a touch screen of the portable device of Chin. This would allow for the file server to monitor or authorize the user based on the time it takes the user to complete gesture pattern required to access the services of the web service provider. See paragraph: 0009 of Chin. 
As per claim 39. Fujii as modified does teach the method of claim 1, including delivery by said Authentication System to said telephone device during said telephone call identification data, typically identification data relating to said authentication request, said identification data for example comprising any one or more of a provider name, provider password [Ueshima, col. 3 , lines 35 – 42,  (2) the user calls a CTI (computer telephony integration) server by using the telephone thus registered, (3) the CTI server authenticates the user with reference to the telephone number received, (4) the CTI server or another information processing device operable in cooperation with the CTI server generates a password, (5) the password thus generated is transmitted to both the user and the service provider.], system password, application password, a login security code or a qualifying statement.
As per claim 40. Fujii as modified does teach the method of claim 1, wherein  determining if said user password is valid involves determining if said user password received during said call is linked to said telephone number used to establish said telephone call [Ueshima, col. 3 , lines 35 – 42,  (2) the user calls a CTI (computer telephony integration) server by using the telephone thus registered, (3) the CTI server authenticates the user with reference to the telephone number received, (4) the CTI server or another information processing device operable in cooperation with the CTI server generates a password, (5) the password thus generated is transmitted to both the user and the service provider. 
Where at col. 3, lines 42 – 51, and the password inputted in the step (6) and, upon coincidence between both passwords, allows the user to access to the service provider, and (8) the password which has been used for the authentication is invalidated. It is noted that the service provider mentioned herein is a device for directly providing service to the user, for example, a WEB server, an electronic lock, an automatic financing device such as an automatic cash dispenser, and the like. The service access authentication device is a device for authenticating the user who desires to be given the service, for example, an authentication server and the like.].
As per claim 41. Fujii teach the method of claim 1, including creating said authentication request by a provider computer system in response to an authentication trigger, and wherein, preferably, said authentication trigger comprises a system event caused or otherwise associated with said user, optionally a system event on a provider’s computer system [Fujii, Figure # 4 and paragraph: 0074, The following describes a procedure of a user authentication process performed by the user authentication system according to the first embodiment. FIG. 4 is a flowchart of a procedure of a user authentication process performed by a user authentication system according to the first embodiment. As an example, an arrangement is described in which the user 61 accesses [i.e. applicant’s system event] the file server 66 on the internet 65 by using the PC 62., Then further of Fujii, at Figure # 4 and paragraph: 0075, As shown in FIG. 4, in the user authentication process [i.e. applicant’s authentication trigger], when the user 61 enters a user ID on the PC 62, the PC 62 sends the user ID to the file server 66 via the internet 65 (Step S11).], and wherein, optionally, said authentication trigger comprises any one of: an input to, an interaction with or an activity on a provider’s computer system, made for example by any one or more of a user [Fujii, Figure # 4 and paragraph: 0074, The following describes a procedure of a user authentication process performed by the user authentication system according to the first embodiment. FIG. 4 is a flowchart of a procedure of a user authentication process performed by a user authentication system according to the first embodiment. As an example, an arrangement is described in which the user 61 accesses the file server 66 on the internet 65 by using the PC 62.], or a provider employee or third party.
As per claim 42. Fujii as modified does teach the method of claim 1, including creating said authentication request by a user access request involving establishing, at a user computing device, a connection across said computer network with a provider computer system or other computing device [Fujii, Figure # 4 and paragraph: 0074, The following describes a procedure of a user authentication process performed by the user authentication system according to the first embodiment. FIG. 4 is a flowchart of a procedure of a user authentication process performed by a user authentication system according to the first embodiment. As an example, an arrangement is described in which the user 61 accesses the file server 66 on the internet 65 by using the PC 62.], and preferably also creating said access request by establishing, at a user computing device, a connection with a provider computer system to access at least one software application supported by said provider computer system [Ueshima, col. 3, lines 51 – 55, It is noted that the service provider mentioned herein is a device for directly providing service to the user, for example, a WEB server, an electronic lock, an automatic financing device such as an automatic cash dispenser, and the like].
As per claim 43. Fujii does teach the method of claim 42, including compiling, in response to said authentication trigger, typically at said provider computer system, authentication request data, said data comprising data indicative of any one or more of: the identity of said user [Fujii, Figure # 4, and paragraph: 0075, As shown in FIG. 4, in the user authentication process, when the user 61 enters a user ID on the PC 62, the PC 62 sends the user ID to the file server 66 via the internet 65 (Step S11).], the provider’s identity, a provider system identity, a computing device identity, at least one software application identity, the contents of or identity of a qualifying statement, the location of said user telephone device or an identity of said user telephone device, and wherein, preferably, said authentication request data comprises data indicative of the identity of said user and/or at least one telephone number associated with said user.
As per claim 44. Fujii does teach the method of claim 1, including providing a qualifying statement in the telephone call, said qualifying statement comprising a spoken message, and wherein said qualifying statement optionally comprises a text string to be converted into speech, or an audio file [Fujii, col. 13, lines 63 – 67, In order to facilitate the input of the characters and the symbols, the public network connection unit 20 may be provided with a speech recognition unit so that the user inputs the password by utterance.], or other data capable of being audio-rendered.
As per claim 45. Fujii does teach the method of claim 44, including compiling, in response to said authentication trigger, typically at said provider computer system, authentication request data, said data comprising data indicative of any one or more of: the identity of said user [Fujii, Figure # 4, and paragraph: 0075, As shown in FIG. 4, in the user authentication process, when the user 61 enters a user ID on the PC 62, the PC 62 sends the user ID to the file server 66 via the internet 65 (Step S11)], the provider’s identity, a provider system identity, a computing device identity, at least one software application identity, the contents of or identity of a qualifying statement, the location of said user telephone device or an identity of said user telephone device, and including generating said all or part of qualifying statement, preferably by the provider computer system, in response to the authentication triggering event, and delivering said qualifying statement to the authentication system as part of the authentication request data [Fujii, col. 13, lines 63 – 67, In order to facilitate the input of the characters and the .].
As per claim 46. Fujii does teach the method of claim 44, including compiling, in response to said authentication trigger, typically at said provider computer system, authentication request data, said data comprising data indicative of any one or more of: the identity of said user [Fujii, Figure # 4, and paragraph: 0075, As shown in FIG. 4, in the user authentication process, when the user 61 enters a user ID on the PC 62, the PC 62 sends the user ID to the file server 66 via the internet 65 (Step S11)], the provider’s identity, a provider system identity, a computing device identity, at least one software application identity, the contents of or identity of a qualifying statement, the location of said user telephone device or an identity of said user telephone device, and wherein all or part of said qualifying statement is pre-determined and stored at the Authentication System and identified for use by the authentication request data [Fujii, col. 13, lines 63 – 67, In order to facilitate the input of the characters and the symbols, the public network connection unit 20 may be provided with a speech recognition unit so that the user inputs the password by utterance.].
As per claim 47. Fujii as modified does teach the method of claim 1, including maintaining at said Authentication System, an electronic user record for each user of the system, the user record containing data indicative of at least one user password, and wherein, optionally, said user record contains data linking the, or each, user password to a respective telephone number [Ueshima, col. 5, lines 14 – 34, a first recording medium for storing, as user information associated with each user, information relating to each user and including a telephone number of the telephone assigned to the user, telephone number searching means for searching, by referring to the first recording medium, the telephone numbers given to the telephones assigned to the respective users and contained in the user information to find whether or not the telephone number identified by the caller's number identifying means is present, password generating means for generating a password, a second recording medium for storing the password generated by the password generating means in association with the user information stored in the first recording medium], and optionally to any one or more of at least one software application, a provider identity, a provider system identity, at least one user telephone device [Ueshima, col. 5, lines 14 – 34, a first recording medium for storing, as user information associated with each user, information relating to each user and including a telephone number of the telephone assigned to the user], or a computing device identity [Ueshima, col. 5, lines 14 – 34, a first recording medium for storing, as user information associated with each user, information relating to each user and including a telephone number of the telephone assigned to the user].
As per claim 49. Fujii as modified does teach the method as claimed in claim 47, wherein said determining if said received user password is valid involves matching said received user password to at least some of the data in the user record for the respective user [Ueshima, col. 9, lines 39 – 46, This is because, in the present invention, authentication is performed by two steps, i.e., a step in which the authentication is performed by the use of a caller's telephone number and another step in which the authentication is performed by comparing a password received by the user 10 from the password generation unit 41 with another password received by the authentication system unit 60 from the password generation unit 41.].
As per claim 50. Fujii as modified does teach the method of claim 47, wherein said determining if said received user password is valid involves matching said received user password to the user password contained in the respective user record for the respective telephone number [Ueshima, col. 9, lines 39 – 46, This is because, in the present invention, authentication is performed by two steps, i.e., a step in which the authentication is performed by the use of a caller's telephone number and another step in which the authentication is performed by comparing a password received by the user 10 from the password generation unit 41 with another password received by the authentication system unit 60 from the password generation unit 41.].
As per claim 51. Fujii does teach the method of claim 47, further including matching, at said Authentication System, the received authentication request data to at least some of the data in the respective user record for the user, and establishing said telephone call upon determining that there is at least one match between the respective data, and wherein, preferably, matching the received authentication request data to at least some of the data in the respective user record for the user involves matching the authentication request data with any one or more of a provider identity, provider system identity, computing device identity [Fujii, paragraph: 0076, Upon receiving the user ID, the call module 66d of the file server 66 detects a portable telephone number corresponding to the user ID from the user ID matching list 66b (Step S12), and randomly selects one originating number from among X number of originating numbers with the originating number selector 66c (Step S13)], qualifying statement script, at least one software application identity or identity of said user telephone device with the corresponding data of the respective user record [Fujii, paragraph: 0077, lines 1–6, Using the selected originating number, the call module 66d makes a call with a predetermined number of rings to the portable telephone 71 via the modem 74 with originating number receiving function (Step S14). After a predetermined number of rings].
As per claim 52. Fujii does teach the method of claim 47, wherein establishing said telephone call involves obtaining said telephone number from a respective user record, and wherein, preferably, said user record contains more than one telephone number and establishing said telephone call involves selecting one of said telephone numbers as identified in authentication request data [Fujii, Figure # 4, and paragraph: 0076, Upon receiving the user ID, the call module 66d of the file server 66 detects a portable telephone number corresponding to the user ID from the user ID matching list 66b (Step S12), and randomly selects one originating number from among X number of originating numbers with the originating number selector 66c (Step S13).].
As per claim 53. Fujii as modified does teach the method of claim 1 including, in response to receiving authentication request data, the method includes transmitting to said telephone device from said Authentication System during said telephone call, at least one password, for example a system password(s) [Ueshima, col. 3 , lines 35 – 42,  (2) the user calls a CTI (computer telephony integration) server by using the telephone thus registered, (3) the CTI server authenticates the user with reference to the telephone number received, (4) the CTI server or another information processing device operable in cooperation with the CTI server generates a password, (5) the password thus generated is transmitted to both the user and the service provider] and/or application password(s), associated with said telephone number [Ueshima, col. 5, lines 14 – 34, a first recording medium for storing, as user information associated with each user, information relating to each user and including a telephone number of the telephone assigned to the user, telephone number searching means for searching, by referring to the first recording medium, the telephone numbers given to the telephones assigned to the respective users and contained in the user information to find whether or not the telephone number identified by the caller's number identifying means is present, password generating means for generating a password, a second recording medium for storing the password generated by the password generating means in association with the user information stored in the first recording medium] and rendering said password(s) to said user by said telephone device, wherein, optionally, the password(s) rendered are indicated by the received authentication request data [Ueshima, col. 9, lines 39 – 46, This is because, in the present invention, authentication is performed by two steps, i.e., a step in which the authentication is performed by the use of a caller's telephone number and another step in which the authentication is performed by comparing a password received by the user 10 from the password generation unit 41 with another password received by the authentication system unit 60 from the password generation unit 41.] or a qualifying statement.
As per claim 54. Fujii as modified does teach the method of claim 1, wherein said telephone call is established using a telephone number associated with said user, said method further including storing at said Authentication System said one or more of said passwords in association with said telephone number or said user [Ueshima, col. 5, lines 14 – 34, a first recording medium for storing, as user information associated with each user, information relating to each user and including a telephone number of the telephone assigned to the user, telephone number searching means for searching, by referring to the first recording medium, the telephone numbers given to the telephones assigned to the respective users and contained in the user information to find whether or not the telephone number identified by the caller's number identifying means is present, password generating means for generating a password, a second recording medium for storing the password generated by the password generating means in association with the user information stored in the first recording medium], and optionally in association with any one or more of a provider identity, a qualifying statement(s), a provider system identity, a computing device identity [Ueshima, col. 5, lines 14 – 34, a first recording medium for storing, as user information associated with each user, information relating to each user and including a telephone number of the telephone assigned to the user], at least one software application identity, and/or an identity of said user telephone device [Ueshima, col. 5, lines 14 – 34, a first recording medium for storing, as user information associated with each user, information relating to each user and including a telephone number of the telephone assigned to the user
As per claim 57. Fujii as modified does teach the method of claim 1, including maintaining at said Authentication System, an electronic user record for each user of the system, the user record containing data indicative of one or more valid location, said location data optionally being linked to any one or more of the user, at least one telephone number associated with the user [Fujii, Figure # 4, and paragraph: 0076, Upon receiving the user ID, the call module 66d of the file server 66 detects a portable telephone number corresponding to the user ID from the user ID matching list 66b (Step S12),], a provider identity, a provider system identity, a computing device identity [Ueshima, col. 5, lines 14 – 34, a first recording medium for storing, as user information associated with each user, information relating to each user and including a telephone number of the telephone assigned to the user], at least one software application identity and/or an identity of said user telephone device [Ueshima, col. 5, lines 14 – 34, a first recording medium for storing, as user information associated with each user, information relating to each user and including a telephone number of the telephone assigned to the user].
As per method claim 58 that includes the same or similar claim language as method claim 1, and is similarly rejected. 
***The examiner notes that applicant’s recited claim limitations of: “….user record for said user, the user record containing data indicative of at least one user password” and “…and wherein said determining if said user password is valid involves using said user record to determine if said user password received during said telephone call is valid” are taught by the prior art of: Ueshima, at col. 5, lines 19 – 23, second storage medium [i.e. applicant’s user record for said user..etc.] and col. 5, lines 24 - 32, respectively.  
As per claim 59. Fujii as modified does teach the method of claim 58, wherein said electronic user record includes data linking said at least one user password to a respective telephone number [Ueshima, col. 6, lines 39 – 48, a and wherein said determining if said user password is valid involves using said user record to determine if said user password received during said telephone call is linked to the telephone number used to establish said telephone call [Ueshima, col. 5, lines 14 – 32, telephone number searching means for searching, by referring to the first recording medium, the telephone numbers given to the telephones assigned to the respective users and contained in the user information to find whether or not the telephone number identified by the caller's number identifying means is present, password generating means for generating a password, a second recording medium for storing the password generated by the password generating means in association with the user information stored in the first recording medium, password notifying means for notifying the password to an appropriate destination by referring to, as a destination, the telephone number searched by the telephone number searching means or the user information associated with the telephone number, password input means for receiving an input password inputted by the user, authentication means for comparing the password stored in the second recording medium and the input password supplied through the password input means and authenticating the user upon coincidence between both passwords
As per claim 60. Fujii as modified does teach the method of claim 1, wherein said user password comprises a personal identification number (PIN) or a string of alphanumeric characters [Ueshima, col. 13, lines 50 – 54, In case where the user’s name is required for generation of the password, the user authentication system 1 requests the user by speech to input the user’s name (step S7). In response to the request, the user inputs the user's name through the password generation requesting terminal (step S8). As regards input means, if the password comprises numerals only, the password is inputted by the use of numeral keys of the password generation requesting terminal. When the password contains characters or symbols other than the numerals, the numeral keys may similarly be used to input the password. In this case, each of the characters or the symbols is assigned with a unique code and the user inputs the codes by the use of the numeral keys to thereby input the characters or the like. In order to facilitate the input of the characters and the symbols].
As per system claim 61 that includes the same or similar claim language as method claim 1, and is similarly rejected.

Claim[s] 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. [US PGPUB # 2009/0304162] in view of Ueshima et al. [US PAT # 6731731] and Chin [US PGPUB # 2014/0137234] as applied to claim[s] 1 above, and further in view of Benschop et al. [US PAT # 8239921]
As per claim 48. Fujii and Ueshima and Chin do teach what is taught in the rejection of claim # 1 above. 
Fujii and Ueshima and Chin do not teach clearly the method of claim 1, including maintaining at said Authentication System an electronic provider record for each system provider, the provider record comprising data indicative of any one or more of the provider name or other identifier, and optionally qualifying statement data, for example comprising text or audio files.
However, Benschop does teach the method of claim 1, including maintaining at said Authentication System an electronic provider record for each system provider, the provider record comprising data indicative of any one or more of the provider name or other identifier [col. 2, lines 23 – 31, A server system configured for retrieving a service contact identifier for providing a service to a user is also proposed. The server system comprises a database comprising at least a first service contact identifier required for providing a first service and a second service contact identifier required for providing a second service. The first service is identified by a first service identifier. The first service contact identifier and second service contact identifier are different service contact identifiers], and optionally qualifying statement data, for example comprising text or audio files.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujii as modified and Benschop in order for the file server to validate the requesting user of the portable device for access to the web service provider by communicating the password to the server of Fujii as modified to include dynamically encrypting the user password while in route to the file server each time of Benschop. This would allow for the password of the user to be encrypted with a different key thereby providing a highly secured connection between the file server and the requesting user. See col. 6, lines 40 – 49 of Benschop.  
Claim[s] 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. [US PGPUB # 2009/0304162] in view of Ueshima et al. [US PAT # 6731731] and Chin [US PGPUB # 2014/0137234] as applied to claim[s] 1 above, and further in view of Jaiswal et al. [US PGPUB # 2009/0323906]
As per claim 55. Fujii and Ueshima and Chin do teach what is taught in the rejection of claim # 1 above. 
Fujii and Ueshima and Chin do not teach clearly the method of claim 1, wherein one or more system and/or one or more application passwords and/or one or more qualifying statements are contained in one or more audio files, and wherein rendering of said passwords and/or qualifying statements involves playing back the, or each, respective audio file by said Authentication System, and/or are contained in one or more text files, and wherein rendering of said passwords or qualifying statements involves rendering the, or each, respective text file using text to speech conversion.
However, Jaiswal does teach the method of claim 1, wherein one or more system and/or one or more application passwords and/or one or more qualifying statements are contained in one or more audio files, and wherein rendering of said passwords and/or qualifying statements involves playing back the, or each, respective audio file by said Authentication System, and/or are contained in one or more text files, and wherein rendering of said passwords or qualifying statements involves rendering the, or each, respective text file using text to speech conversion [paragraph: 0033, Software application 18 may comprise a speech recognition module and a voice print (biometrics) authentication module. The speech recognition module converts user speech data (e.g., password/passphrase) into text data. The voice print authentication module compares a stored voice print (i.e., for a user) to the users voice (i.e., the incoming speech data) to determine a match or a partial match. Software application 16 performs the following steps with respect to an implementation example for providing secure voice transactions: 
1. A user places a telephone call (i.e., via telephone 8a or 8b) using a toll free number provided by a retail institution (e.g., a bank or a credit card agency). 
2. The telephone call passes through a public telephone network (e.g., network 7) and ultimately arrives at computing system 10. 
3. Computing system 10 broadcasts a welcome message (e.g., Thank you for calling ABC bank).
 4. Computing system 10 prompts the user to speak a secret pass phrase (e.g., the caller says "A noise burst can destroy a frame"). 
5. The user says the secret pass phrase. 
6. The secret pass phrase (i.e., speech data) is received by software application 16 (i.e., comprising a speech recognition module and a voice print (biometrics) authentication module). 
7. The speech recognition module analyzes the text from the speech data spoken by the user to determine if the secret pass phrase matches a stored pass phrase. 
If the secret pass phrase matches the stored pass phrase, the speech recognition module flags the analysis as a success and notifies software application 16. 
Then at paragraph: 0035, B. If the secret pass phrase does not match the stored pass phrase (i.e., the phrase spoken was not the pass phrase), the speech recognition module flags the analysis as an error and notifies the software application 16. Software application 16 may then play back a message to the user asking them to repeat the pass phrase or take any further action as dictated by business rules.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujii as modified and Jaiswal in order for the file server to validate the requesting user of the portable device for access to the web service provider by communicating the password to server of Fujii as modified to include the user providing the password by voice, which is then converted to text for matching processing operations, then monitoring the voice password pattern of the user for frequency match to a pre-recorded voice sample of Jaiswal. This would allow for the file server to authenticate the user password based on two factors of authentication, providing for a secure connection between the web service and the requesting user. See paragraphs: 0019 – 0025 of Jaiswal. 
Claim[s] 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. [US PGPUB # 2009/0304162] in view of Ueshima et al. [US PAT # 6731731] and Chin [US PGPUB # 2014/0137234] as applied to claim[s] 1 above, and further in view of Huang et al. [US PGPUB # 2009/0222669]
As per claim 56.  Fujii and Ueshima and Chin do teach what is taught in the rejection of claim # 1 above. 
Fujii and Ueshima and Chin do not teach clearly the method of claim 1, including determining at said Authentication System a location of said user; and 
authenticating said authentication request if said location is determined to be valid.
However, Huang does teach the method of claim 1, including determining at said Authentication System a location of said user [paragraph: 0028, In one embodiment, the authentication server grants access to the service by e.g. sending a password to the mobile station as a reply to the request if the location information is accepted by the server]; and 
authenticating said authentication request if said location is determined to be valid [paragraph: 0026, lines 6 – 8, In the steps of the method, a user of a mobile station first sends a request for a service or a password in a message from the mobile station. The authentication server controls the location information for the mobile station, and grants access to the service the user requested if the location information is accepted by the server.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujii as modified and Huang in order for the file server to validate the requesting user of the portable device for access to the web service provider by communicating the password to server of Fujii . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434